Case 1:18-cv-02092-DDD-SKC Document 25 Filed 08/19/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 18-cv-02092-WYD-SKC

  ELIAZAR BARBECHO BONILLA

         Plaintiff,
  V

  CARLOS JAVIER PALOMINO BUCH and
  TOMKE WILTS

         Defendants.


          JOINT STIPULATED DISMISSAL OF COMPLAINT WITH PREJUDICE


         Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff, Ms. Barbecho Bonilla, and

  Defendants, Mr. Palomino Buch and Ms. Wilts, through their counsel, hereby submit this joint

  stipulated dismissal, each side to bear its own costs and attorneys’ fees.

  Dated: August 19, 2019



  Respectfully Submitted,


   s/Jocelyn Jenks                                   s/Adrian P. Castro

  Jocelyn Jenks                                     Adrian P. Castro
  Patricia Medige                                   Fairfield and Woods, P.C.
  Colorado Legal Services                           1801 California Street, Suite 2600
  1905 Sherman Street, Suite 400                    Denver, Colorado 80202-2645
  Denver, CO 80203                                  T: (303) 830-2400
  Tel. (303) 837-2732                               acastro@fwlaw.com
  Fax (303) 863-8589                                Attorney for Defendants
  jjenks@colegalserv.org
  pmedige@colegalserv.org
  Attorneys for Plaintiff
Case 1:18-cv-02092-DDD-SKC Document 25 Filed 08/19/19 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of August 2019, I electronically filed the foregoing

  Joint Status Report using the EM/ECF system which will send notification of such filing to the

  following e-mail addresses: Adrian P. Castro, acastro@fwlaw.com




                                               s/Jocelyn Jenks
                                               Jocelyn Jenks
                                               Attorney for Plaintiff
                                               Colorado Legal Services
                                               1905 Sherman Street, Suite 400
                                               Denver, CO 80203
                                               Tel. (303) 837-2732
                                               Fax (303) 863-8589
                                               E-mail: jjenks@colegalserv.org
